DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 10 December 2021 is acknowledged. Further applicants’ species election to the carbon coating on the active material has been acknowledged and claims 3 and 4 are also withdrawn.
Claims 3, 4, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation 0.3-3 nm, and the claim also recites 0.3-2 nm or 0.3 to 1 nm or 0.3-0.8 nm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 2019/0296342, hereinafter referred to as “Harada”).
As to Claims 1 and 2: Harada teaches an electrode composition comprising an active material layer (Abstract). Harada further teaches that a carbon coating can be put on the active material [0248] and then an electrode can be made from the active material with a carbon coating, a binder, and a conductive agent [0239] wherein the conductive agent can be graphite [0058].
As to Claim 8: Harada teaches the electrode of claim 1 (supra). Harada further teachers that the binder can be PVDF [0059, 0239].
As to Claim 13: Harada teaches the electrode of claim 1 (supra). Harada does not explicitly teach that the electrode conductivity is greater than that of an identical electrode which does not comprise the conductive coating. However, Harada teaches that the coating can be used as a conductive agent [0058].
As to Claim 15: Harada teaches the electrode of claim 1 (supra). Harada teaches that this material can be used to make a battery [0025].

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponrouch et al. (Energy Environ, Sci. 2013 6 3363-3371, from the IDS dated 18 March 2020, hereinafter referred to as “Ponrouch”).
As to Claim 10: Ponrouch teaches a carbon coating on battery electrode active materials (Abstract) wherein the thickness can be about 1 nm (Results and Discussion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al (US 2017/0301960, hereinafter referred to as “Menard”) in view of Ponrouch et al. (Energy Environ, Sci. 2013 6 3363-3371, from the IDS dated 18 March 2020, hereinafter referred to as “Ponrouch”).
As to Claim 1: Menard teaches a composite cathode which can cotain electrolytice manganese dioxide, PTFE as a binder material, and expanded graphite as a carbon blend for conductivity [0105].
Menard does not teach that the electrolytic manganese dioxide particles are coated with carbon.
However, Ponrouch teaches that carbon coating on a battery electrode active material improves their electronic conductivity and battery calendar life by limiting side reaction (Abstract). Ponrouch and Menard are analogous art in that they are from the same field of endeavor, namely electrode active material compostions. At the 
As to Claim 2: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the active material is a particle [0027].
As to Claims 5 and 6: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the active material can be electrolytic manganese dioxide [0105].
As to Claim 7: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the graphite can be expanded graphite [0105].
As to Claim 8: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the binder can be PTFE [0105].
As to Claim 11: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Ponrouch further teaches the thickness can be about 1 nm (Results and Discussion).
As to Claim 12: Menard and Ponrouch render obvious the electrode of claim 1 (supra). 
Ponrouch does not teach that the carbon coating is one layer of carbon thick.
However, Ponrouch further teaches that the thickness of the coating can be controlled by controlling the exposure time (Results and Discussion). At the time of filing it would have been obvious to a person having ordinary skill in the art to use the teachings of Ponrouch to control the time of carbon exposure to arrive at a single layer thickness of carbon (Results and Discussion).
As to Claim 13: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Ponrouch further teaches that the carbon coating improves the electronic conductivity (Abstract).
As to Claim 14: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the electrode is a cathode [0105].
As to Claim 15: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the electrode can be used to make a battery [0124].
	As to Claim 16: Menard and Ponrouch render obvious the electrode of claim 1 (supra). Menard further teaches that the anode can contain zinc [0117].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767